Case 1:17-cv-01789-DLC Document 480 Filed 10/07/19 Page 1 of 2

UNITED STATES DESTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

 

 

 

 

 

 

 

eee EE Eee x
: l7cv1l789 (DLC)
SECURITIES & EXCHANGE COMMISSION,
ORDER
Plaintiff,
-VO
LEK SECURITIES CORPORATION, SAMUEL ; USDC SDNY
LEK, VALI MANAGEMENT PARTNERS d/b/a: DOCUMENT
AVALON FA, LTD., NATHAN FAYYER, and: |
SERGEY PUSTELNIK a/k/a SERGE PUSTELNIK: ELECTRONICALLY FILED
: BOC #:
Defendants. : DATE FILED: o/ 3//9
wee en x

DENISE COTE, District Judge:

At a conference of June 10, 2019, the parties selected a
trial date of October 21, 2019, with the representation that
they expected the trial to last four-and-a-half weeks. To
permit the jury to begin its deliberations on November 20,
summations and the jury charge will occur on November 19. The
trial shall be conducted on four days for each week between
October 21 and November 22. The SEC and the defendants shall be
allotted a total of 88 hours of time at trial, measured by the
time counsel is on its feet before the jury. This allocation
excludes the time for summation arguments on November 19.

Accordingly, it is hereby

ORDERED that the parties shall discuss in advance of the

October 11 final pretrial conference how the 88 hours for

 
Case 1:17-cv-01789-DLC Document 480 Filed 10/07/19 Page 2 of 2

opening statements and examination of witnesses should be

allocated between the parties.

SO ORDERED:

Dated: New York, New York
October 7, 2019

if ebb ded 2 Me
DENISE COTE
United States District Judge

 

 

 
